Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 1 of 25




             EXHIBIl
     Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 2 of 25



                                                                     Page 1

 1                      UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
 2
                                               )
 3     FREDERICK KLORCZYK, JR., as             )
       CO-administrator of the Estate          )     CIVIL ACTION NO.
 4     of Christian R. Klorczyk and            )     3:13-CV-00257-JAM
       LYNNE KLORCZYK, as                      )
 5     co-administrator of the Estate          )
       of Christian R. Klorczyk,               )
 6                                             )
                    Plaintiffs,                )
 7                                             )
          vs.                                  )
 8                                             )
        SEARS, ROEBUCK & CO.,     SHINN FU     )
 9      CORPORATION, SHINN FU     COMPANY      )
        OF AMERICA, INC., MVP     (HK)         )
10      INDUSTRIES, LTD., AND     WEIFU        )
         (TAISHAN) MACHINERY &    ELECTRIC     )
11      CO., LTD.,                             )
                                               )
12                  Defendants.                )
                                               )
13
14
                    30(b)(6) DEPOSITION OF CHANG CHING HE
15
                                     VOLUME 1
16
                           Friday, April 13, 2018
17
                                  AT: 8:52 a.m.
18
                                  Taken at:
19                               Taipei 101
                         No. 7, Section 5, Xinyi Road
20                     Xinyi District, Taipei City, 110
                                   Taiwan
21
22
23
24
        Court Reporter:
25      Mark McClure, Certified Court Reporter

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                     516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 3 of 25


                                                                  Page 2                                                             Page 4
 1          APPEARANCES
                                                                            1             PROCEEDINGS
 2 Appearing for the Plaintiffs:
 3      (Appearing by videoconference)                                      2 (8:52 a.m.)
        HOWARD EDINBURGH, ESQ.
 4      HERZFELD & RUBIN, P.C.                                              3                I CHING NG
        125 Broad Street                                                           was sworn to interpret the Chinese language.
 5      New York, New York 10004
        (212) 471-8500                                                      5               CHANG CHING HE,
 6      Telephone; (212)471-8500
        E-mail: hedinburgh@herzfeld-rubin.com                               6          having been sworn, was examined
 7                                                                          7            and testified as follows:
        (Appearing by videoconference)
        BRYAN J. ORTICELLl, ESQ.                                            8 EXAMINATION BY MR. EDINBURGH:
        DAY PITNEY, LLP
 9      242 Trumbull Street
                                                                            9     Q. Tell me the witness's name, please.
        Hartford, Connecticut 06103-1212                                   10     A. My name is Chang Ching He.
10      Telephone: (860)275-0100
        E-mail; borticelli@daypitney.com                                   11     Q. Is it Mr. Chang?
11                                                                                   INTERPRETER: Chang.
12 Appearing for the Defendants:
                                                                           12
13      STEVEN J. ZAKRZEWSKl, ESQ.                                         13 BY MR. EDINBURGH:
        GORDON & REES, SCULLY MANSUKHANI
14      95 Glastonbury Boulevard, Suite 206                                14     Q. Mr. Chang, good morning. My name is Howard
        Glastonbury, Connecticut 06033                                     15 Edinburgh. I'm one of the attorneys representing the
15      Telephone; (860) 278-7448
        E-mail; szakrzewski@gordonrees.com                                 16 Klorczyk family in a personal injury, wrongful death
16
        ARTHUR CHAYKIN, GENERAL COUNSEL                                    17 action brought against several defendants, including
17      SEA COMPANIES, INC.                                                18 Shinn Fu Corporation.
         10939 North Pomona Avenue
18      Kansas City, Missouri 64153                                        19     A. Yes, good morning.
        Telephone: (816) 891-6390
19      E-mail: arthur.chaykin@sfacompanies.com                            20     Q. Good morning.
20                                                                         21        Some basic instructions before we begin.
   INTERPRETER:
21                                                                         22 Please wait until I finish my question and that question
        I CHING NG, Chinese interpreter
22
                                                                           23 is translated before you give an answer.
23 ALSO PRESENT:                                                           24     A. That's fine.
24      NORA LEE
25                                                                         25     Q. Please give a verbal answer to every question
                                                                  Pages                                                              Pages
 1           INDEX                                                          1 as opposed to a shake of the head or a nod. If the
 2 WITNESS       EXAMINATION                                PAGE            2 answer is yes, say "yes"; if the answer is no, say "no."
 3 CHANG CHING HE
 4                    BY MR. EDINBURGH             3                        3     A. That's fine, I understand.
 5                    BY MR. ZAKRZEWSKl                87                   4     Q. Okay. If you don't understand a question that
 6                                                                          5 I ask, please let me know and I will attempt to rephrase
 7                                                                          6 it in a manner in which you are able to answer.
 8             EXHIBITS
                       DESCRIPTION                      PAGE                7     A. That's fine. Thank you.
 9 NUMBER
10 Exhibit 19 E-mail correspondence, Bates              72                        Q. Now, as long as a question is pending, you
            SFA000380 - 388                                                 9 cannot take a break on the deposition. Once a pending
11                                                                         10 question is answered, then you can take a break for any
     Exhibit 20 Notice of Deposition              19
                                                                           11 reason.
12
     Exhibit 21 E-mail correspondence. Bates            82                 12     A. That's fine, I understand.
13            SFA000343 - 344                                              13     Q. Are you also known by the English name of
14                                                                         14 Peter?
15
                                                                           15     A. Yes.
16          PREVIOUSLY MARKED EXHIBITS
17 NUMBER               DESCRIPTION     PAGE                               16     Q. I want to begin by asking you certain
18 Exhibit 3 Second Amended Complaint    31                                17 biographical and work history questions.
19 Exhibit 4 Presentation of Shinn Fu 55                                   18     A. That's fine.
            Corporation, 2011
                                                                           19     Q. How old are you?
20
   Exhibit 5 List of Directors and Managers,            48                 20     A. Forty-five.
21          Bates SFA003233 - 3235                                         21     Q. Where do you live?
22 Exhibit 11 Lexington Insurance Company                    69            22     A. New Taipei City, Taiwan.
            policy No. 035417823, Bates                                           Q. What is your highest level of education?
                                                                           23
23          WFT001952-981
24                                                                         24     A. I have a bachelor's degree from a university.
25                                                                         25         INTERPRETER: "I have a bachelor's degree from

                                                                                                                        2 (Pages 2-5)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                                     516-608-2400
 Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 4 of 25



                                                  Page 6                                                               Page 8
 1 a university."                                              1      Q. What types of products did that factory make
 2 BY MR. EDINBURGH:                                           2   during the years you worked there?
 3    Q. Which university, sir?                                3      A. Hand tools.
 4    A. Virginia Tech.                                        4         MR. EDINBURGH: "Hand tools," is that the
 5    Q. In the state of Virginia, in the United               5   word?
 6 States?                                                     6         MR. ZAKRZEWSKI: Hand tools.
 7    A. Yes.                                                  7         MR. EDINBURGH: Okay. I apologize.
      Q. And you graduated from Virginia Tech?                           MR. ZAKRZEWSKI: I understand. It’s okay.
 9    A. Yes.                                                  9   BY MR. EDINBURGH:
10    Q. When?                                                10      Q. Did you have any role in the manufacturing
11    A. 1995.                                                11   process of these hand tools?
12    Q. And what was your major?                             12      A. No.
13    A. Interior design.                                     13      Q. Did you have any role in the design of these
14    Q. Do you have any post college bachelor's              14   hand tools?
15 degree, formal education at any college or university?     15      A. No.
16    A. No.                                                  16      Q. Did any of these hand tools come with manuals
17    Q. Do you have any degree in any field of               17   of how to use them?
18 engineering?                                               18      A. Yes.
19    A. No.                                                  19      Q. Did you have any role in preparing or writing
20    Q. Have you taken any engineering courses?              20   the content of any of those manuals?
21    A. No.                                                  21      A. No.
22    Q. Did you remain in the United States for any          22      Q. In 2008 did you leave that job and go to
23 period of time after your graduation from Virginia or      23   another employer?
24 did you then return to Taiwan or go somewhere else?        24      A. Yes, in July 2008.
25    A. I returned to Taiwan.                                25      Q. And who was your new employer at that time?
                                                     Page 7                                                            Page 9
 1      Q. And what was your first employment after yoi        1      A. Shinn Fu Corporation.
 2   returned to Taiwan?                                       2      Q. And have you been working for Shinn Fu
 3      A. I was in the sourcing business.                     3   Corporation from July 2008 until today?
 4      Q. Consulting?                                         4      A. From July 2008 until May 2017.
 5         INTERPRETER: Sourcing. Sourcing.                    5      Q. And May 2017, did you leave the employment of
 6         MR. ZAKRZEWSKI: Sourcing.                           6   Shinn Fu Corporation?
 7         MR. EDINBURGH: Sourcing. I'm sorry. I               7      A. Yes.
     apologize. I just couldn't hear it.                              Q. Are you currently employed?
 9         MR. ZAKRZEWSKI: No worries.                         9      A. Yes.
10   BY MR. EDINBURGH:                                        10      Q. Where do you work now?
11      Q. Who were you employed by at that time?             11      A. Shinn Fu America.
12      A. I worked for a factory for machinery               12      Q. Where is your place of employment?
13   processing in Taichung City.                             13      A. In Kansas City, in the state of Missouri.
14      Q. And for how long did you work at that job?         14      Q. What is your current job title at Shinn Fu
15      A. From 1998 to 2008.                                 15   America, in Kansas City?
16      Q. What was the name of your employer during          16      A. Product manager.
17   those years?                                             17          MR. EDINBURGH: I heard "manager." The word
18      A. It's called Jin Meng Factoiy Mold Company,         18   before that? Product?
19   Ltd.                                                     19          INTERPRETER: Yeah, "Product manager."
20      Q. In 2008 what was your job title at that            20   BY MR. EDINBURGH:
21   company?                                                 21      Q. Mr. Chang, I'm going to go back to the work
22      A. Sourcing specialist.                               22   you did at Shinn Fu Corporation, but first I want to
23      Q. What did you do as a sourcing specialist, what     23   finish asking you some questions about your current
24   were your job duties?                                    24   employment.
25      A. To visit the factories to look for products.       25      A. Okay, that's fine.

                                                                                                           3 (Pages 6 - 9)
                                            Veritext Legal Solutions
212-267-6868                                  www.veritext.com                                             516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 5 of 25


                                                           Page 10                                                           Page 12
 1     Q. So as of now, in April of 2018, are you still               1 cannot decipher difficult words. In terms of oral, I'm
 2 employed by Shinn Fu America as a product manager?                 2 not that fluent.
 3     A. Yes.                                                        3    Q. All right. Let me go back to your years of
 4     Q. So do you currently live in Kansas City or do               4 employment with Shinn Fu Corporation. When you started
 5 you live in Taiwan? Please explain.                                5 with Shinn Fu Corporation, where did you work,
 6     A. I live in Kansas City.                                      6 physically?
 7     Q. Where in Kansas City do you currently reside?               7    A. In Taipei.
 8     A. I stay at a hotel.                                          8    Q. Any particular city or how would you describe,
 9     Q. Okay. I don't know if you stayed at the same                9 physically, where in Taipei you worked?
10 one I did, but we'll discuss that later.                          10    A. In Taipei City.
11        Do you work year-round in Kansas City or do                11    Q. Did you have a job title when you first joined
12 you spend certain limited time there?                             12 Shinn Fu Corporation and, if so, what was it?
13    A. I've just been in Kansas City for nine months.              13    A. At the time, my job title was a business
14     Q. So in the past nine months, you've lived in                14 engineer.
15 Kansas City in a hotel, is that accurate?                         15    Q. Were you an assistant to any engineer or any
16        MR. ZAKRZEWSKI: Objection.                                 16 particular unit or department within Shinn Fu
17        You can answer.                                            17 Corporation?
18     THE WITNESS: Yes.                                             18    A. 1 was there to support the business.
19 BY MR. EDINBURGH:                                                 19        INTERPRETER: I would like to make a
20     Q. What do you do as a product manager for                    20 correction. Earlier the witness said "my job title was
21 Shinn Fu America?                                                 21 a sales engineer."
22     A. To develop new products.                                   22        MR. EDINBURGH: I heard the word "engineer.’
23     Q. Can you describe the types of products you've              23 Did you say the word "sales"?
24 been involved in developing in the nine months you've             24        INTERPRETER: Yeah, it should be sales
25 been at Shinn Fu America.                                         25 engineer.

                                                           Page 11                                                           Page 13
 1    A. To be more precise. I'm responsible for the                  1 BY MR. EDINBURGH:
 2 development of new product, and also to communicate with           2     Q. Sales engineer, okay.
 3 the factory in mainland China, so I serve as a bridge              3        And what department within Shinn Fu were you a
 4 for communication. I don't do any design, I'm not                  4 sales engineer?
 5 involved in any drawing. So I mainly communicate with              5     A. It was under the products department.
 6 the factories regarding the development of new products.           6        MR. EDINBURGH: In the products -
 7     Q. I appreciate that, sir. What I'm asking you                 7       INTERPRETER: Department. Products
 8 is, can you describe the types of products which are the           8 department.
 9 subject of your employment currently.                              9 BY MR. EDINBURGH:
10      In other words, does it involve vehicle                      10     Q. Products department.
11 support stands? Does it involve gym equipment?                    11       How long were you an engineer in the products
12       .lust give us, please, a description of the                 12 department of Shinn Fu Corporation?
13 types of products that you have been working with in the          13     A. One year.
14 past nine months.                                                 14     Q. One year, all right.
15    A. Yes, I'm involved in products concerning                    15        And were you assigned a different job title
16 hydraulic jack stands, mechanical tools and creepers.             16 after one year? And, if so, what was it?
17     Q. Mr. Chang, when you went to Virginia Tech, was             17     A. Supervisor of the products department.
18 it ~ were you there all four years? Was it a four-year            18     Q. How long were you the supervisor of the
19 program there?                                                    19 product department?
20     A. Yes.                                                       20     A. From 2009 to 2017.
21     Q. As you now, we're conducting this deposition               21     Q. Supervisor of product department was your job
22 with an interpreter in Mandarin.                                  22 title in that period of time, correct, from 2009 until
23       My question to you is, how would you describe               23 when you left the company in 2017?
24 your ability to speak and understand English?                     24     A. Yes.
25     A, For listening, it's okay. For reading, I                   25     Q. Can you describe, please, your duties and

                                                                                                              4 (Pages 10-13)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 6 of 25



                                                         Page 14                                                             Page 16
 1 responsibilities as a supervisor of product development          1 different floors?
 2 for Shinn Fu Corporation during these years of 2009 to           2        MR. ZAKRZEWSKI: Objection.
 3 May of 2017.                                                     3        THE WITNESS: We were on the same floor.
 4    A. The sales at the present time would provide me             4
 5 with information of the product specifications. Then I           5 BY MR. EDINBURGH:
 6 would communicate with the faetory and confirm such              6     Q. As part of your job duties during the years
 7 information.                                                     7 you were at Shinn Fu Corporation, were you involved in
 8    Q. When you left in 2017, how many people did you             8 any way with jack stands?
 9 supervise?                                                       9        MR. ZAKRZEWSKI: Objection.
10    A. Three.                                                    10        You can answer.
11    Q. And the number of the people, not the names of            11        THE WITNESS: Yes.
12 the people, but the number of people that you                   12 BY MR. EDINBURGH:
13 supervised, was it more or less three overall these             13     Q. Can you describe what you did in terms of your
14 years between 2009 through 2017?                                14 job duties at Shinn Fu Corporation with respect to the
15    A. Yes.                                                      15 product of jack stands.
16    Q. What was the reason or reasons why you left               16     A. Once sales received the requirement from the
17 Shinn Fu Corporation to go to Shinn Fu America in Kansas        17 clients, such as the dimensions of the product, the
18 City?                                                           18 width, the height, and the length of the product, the
19    A. There are a few reasons. The first reason was             19 specifications of the product, sales would give me that
20 the company had to shut down the product department.            20 information. Then I would have to find a factory with
21 Secondly, at the time, there's such a need in the U.S.,         21 similar dimensions, and then gave the sales team such
22 and also they had the vacancy. And the fact that my mom         22 information.
23 and dad live in U.S., so I want to be closer to them.           23     Q. Did the jack stands that you were involved
24    Q. How did you learn that there was a job                    24 with as you just described, did that include
25 opportunity at Shinn Fu America that you could fill?            25 ratchet-and-pawl-designed jack stands?
                                                        Page 15                                                               Page 17
 1      A. My boss told me that.                                    1       A. Yes.
 2      Q. And who was your boss in 2017?                           2       Q. During those years when you were in sales and
 3      A. His name is Mr. Hung, first name is Weiyi.               3   worked, as you described, with jack stands, were you
 4      Q. Did Mr. Hung - for how long had Mr. Hung been            4   involved at all in formulating the manufacturing or
 5   your boss at Shinn Fu Corporation? What period of time?        5   design specifications for jack stands?
 6          MR. ZAKRZEWSKI: Objection.                              6       A. No.
 7          You can answer.                                         7       Q. During those years, were you involved in
            THE WITNESS: He's been my boss all the time.            8   testing of jack stands?
 9   BY MR. EDINBURGH:                                              9       A. No.
10      Q. Did Mr. Hung have an English first name?                10       Q. Were you involved with preparing the contents
11      A. His name is Victor Hung.                                11   of any warning labels or operator's manuals for jack
12      Q. In addition to being your boss, can you tell            12   stands?
13   us what Victor Hung's job title was at Shinn Fu               13       A. No.
14   Corporation during the years in which he was your boss?       14       Q. Do you have an understanding as to how a
15      A. He's the CEO.                                           15   ratchet-and-pawl jack stand functions and operates?
16      Q. Mr. Chang, in your years in Shinn Fu, when you          16       A. I know that.
17   worked in Taipei City, did you work in a factory? An          17       Q. And what is your understanding?
i8   office building? How would you describe it?                   18           MR. ZAKRZEWSKI: Could I have the question in
19      A. It was an office.                                       19   English.
20      Q. In an office building?                                  20           (Record read by reporter.)
21      A. Yes.                                                    21           INTERPRETER: The witness said: "This product
22      Q. Did Mr. Hung have an office in the same                 22   is a mechanical type of safety stand. You have to use
23   building?                                                     23   it in a pair. That's how it works. Once the ratchet
24      A. Yes.                                                    24   bar has been raised, the pawl has to - the pawl would
25      Q. Were your offices close together? On                    25   fully engage the ratchet bar — the teeth of the ratchet

                                                                                                              5 (Pages 14-17)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 7 of 25



                                                        Page 18                                                            Page 20
 1 bar so that it's locked in place.                               1 I'm not sure why you objected.
 2 BY MR. EDINBURGH:                                               2       THE WITNESS: Steve is the uncle of my boss.
 3    Q. All right. During your years at Shinn Fu                  3 BY MR. EDINBURGH:
 4 Corporation, could you identify the factories that you          4    Q. What is Steven Huang's job title at Shinn Fu
 5 placed orders for for ratchet-and-pawl-designed jack            5 America?
 6 stands.                                                         6    A. He's the vice president of finance at Shinn Fu
 7    A. One of the factories is called Qiyang. It's               7 America.
 8 located in Shandong province.                                   8    Q. Do you know whether he's also an officer or
 9    Q. Any others?                                               9 employee of Shinn Fu Corporation?
10    A. I'm only responsible for that factory. I                 10    A. He's not.
11 don't know the other factories.                                11       MR. EDINBURGH: All right, can we have marked,
12    Q. Do you know the name of the company that owns            12 please, as the next sequentially, the next number, the
13 that factory?                                                  13 notice of deposition for Shinn Fu Corporation. I
14        MR. ZAKRZEWSKI: Objection.                              14 believe that should be there.
15        THE WITNESS: I only know that their boss is             15       (Exhibit 20 marked for identification.)
16 Mr. Shen.                                                      16 BY MR. EDINBURGH:
17 BY MR. EDINBURGH:                                              17    Q. Mr. Chang, have you seen this notice of
18    Q. Now, who were Shinn Fu Corporation's clients             18 deposition before today?
19 or customers with respect to ratchet-and-pawl jack             19    A. Yes.
20 stands during your period of time at Shinn Fu                  20    Q. And have you read it before today?
21 Corporation?                                                   21    A. Yes.
22     A. I only know two or three of them. The first             22    Q. In order to understand what it says, did you
23 one is called Grainger. The second was called Snap-on.         23 need it to be translated into Chinese?
24 The last one is Fastenal.                                      24    A. No.
25     Q. Were all these companies based in the United            25    Q. So you understood it by reading it in the
                                                        Page 19                                                              Page 21
 1 States?                                                         1 version that's before you, in the English language, is
 2     A. Yes.                                                     2 that correct?
 3     Q. Generally speaking, were all the clients or              3     A. For the words I don't understand, I use Google
 4 customers that you dealt with during your years at              4 to translate them.
 5 Shinn Fu Corporation United States-based companies?             5     Q. Is it your understanding, sir, that you are
 6        MR. ZAKRZEWSKI: Objection.                               6 here testifying today as what is called, in American
 7        THE WITNESS: There was a few European                    7 federal court, a Rule 30(b)(6) witness on behalf of
 8 clients.                                                        8 Shinn Fu Corporation?
 9 BY MR. EDINBURGH:                                               9        MR. ZAKRZEWSKI: Objection. He can answer.
10     Q. Okay. We're at what's called a deposition               10        THE WITNESS: I understand.
11 here today, Mr. Chang. Have you ever been deposed              11 BY MR. EDINBURGH:
12 before.                                                        12     Q. Do you have an understanding that you will be
13     A. No.                                                     13 testifying about certain topics listed in this exhibit,
14     Q. Have you ever testified at a trial?                     14 which are found in the deposition topics on pages 4, 5,
15     A. No.                                                     15 6 and 7 - certain topics listed on those pages?
16     Q. Who is your boss currently at Shinn Fu                  16     A. Yes, I know.
17 America?                                                       17     Q. And did you have an understanding of what are
18     A. His name is Steven Huang, H-u-a-n-g.                    18 the responsibilities of a 30(b)(6) witness?
19     Q. Is Steven Huang and Victor Hung, H-u-n-g,               19     A. I know that.
20 related by blood or by marriage?                               20     Q. All right. And what is your understanding?
21        MR. ZAKRZEWSKI: Objection.                              21     A. As far as I know, I have to tell the truth
22 BY MR. EDINBURGH:                                              22 concerning everything I know.
23     Q. Not to one another, but through marriage.               23     Q. And do you have an understanding that your
24        MR. ZAKRZEWSKI: What - never mind.                      24 testimony here today is on behalf of Shinn Fu
25        MR. EDINBURGH: Well, you made an objection.             25 Corporation?

                                                                                                             6 (Pages 18-21)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 8 of 25


                                                           Page 22                                                            Page 24
 1    A. Yes.                                                         1 words, was it in the last month or was it over a period
 2    Q. Do you have an understanding that your                       2 of months or years?
 3 testimony today represents the collective corporate                3     A. It was spread out.
 4 knowledge of Shinn Fu Corporation?                                       Q. And in order to fulfill your responsibilities
 5          MR. ZAKRZEWSKI: Objection.                                5 as Shinn Fu 30(b)(6) witness as to the topics listed in
 6          THE WITNESS: Yes.                                         6 the notice of deposition, did you speak with any former
 7 BY MR. EDINBURGH:                                                  7 Shinn Fu employees?
 8     Q. And that your testimony here today is binding                     A. Yes.
 9 on Shinn Fu Corporation?                                           9     Q. Who did you speak to?
10          MR. ZAKRZEWSKI: Objection.                               10     A. Mr. Wang. First name is Shen Hung.
11     THE WITNESS: Yes, I know that.                                11     Q. What was Mr. Wang's job when he worked at
12 BY MR. EDINBURGH:                                                 12 Shinn Fu?
13   Q. Now, in order to fulfil these responsibilities               13     A. He was the vice president of sales.
14 as Shinn Fu's 30(b)(6) witness, have you discussed any            14     Q. For what period of time?
15 of the topics listed in the deposition topics on this             15     A. When I joined the company in 2008, he was
16 notice with any current Shinn Fu employees, officers,             16 already there.
17 directors or managers?                                            17     Q. And when did he leave the company?
18     A.     Yes.                                                   18     A. Maybe around 2014.
19     Q. And who did you speak to?                                  19     Q. And do you know if he's currently employed?
20     A. I've talked to the finance director of                     20     A. He should have.
21 Shinn Fu Corporation. His name is Mr. Hung, H-u-n-g,              21     Q. And where?
22 first name is Chi Chong.                                          22     A. Right now he is at Shinn Fu America.
23     Q. Is that the only name mentioned by the                     23     Q. In Kansas City?
24 witness?                                                          24     A. Yes.
25     A.     Yes.                                                   25     Q. Doing what? What is his job there?

                                                           Page 23                                                             Page 25
 1     Q. Is this Mr. Hung related to the other Mr. Hung              1    A. He's also a vice president of sales.
 2 who you mentioned, Victor Hung?                                    2    Q. Does he have an English first name as well as
 3     MR. ZAKRZEWSKI: Objection.                                     3 a Chinese name?
 4     THE WITNESS: No, they are not related.                         4    A. He's called Sheng, S-h-e-n-g.
 5 BY MR. EDINBURGH:                                                  5    Q. And when you spoke with Mr. Wang about certain
 6     Q. And what topics did you discuss with Mr. Hung,              6 topics, did you speak to him when you were both in
 7 who is the finance director at Shinn Fu Corporation?               7 Kansas City?
 8     A. I've talked to him about all of the topics                       A. No.
 9 mentioned, the 26 of them, in this notice.                         9    Q. Where was he and where were you when you
10   Q. So you discussed all of them with Mr. Hung, is               10 spoke.
11 that correct?                                                     11    A. At this time I spoke to him over the phone.
12     A. Yes.                                                       12 He was on a business trip in America, but 1 think he was
13     Q. And Mr. Hung is the current finance director               13 in another state.
14 at Shinn Fu Corporation, is that right?                           14    Q. Okay. And what topics listed in the notice
15     A. Yes.                                                       15 did you discuss with Mr. Wang?
16     Q. Did you speak to him in person, over the phone             16    A. Regarding the presentation.
17 or both?                                                          17        MR. EDINBURGH: Can you repeat that, please.
18     A. Face to face.                                              18          INTERPRETER; "Regarding the presentation."
19     Q. How long a period of time did you spend with               19 BY MR. EDINBURGH:
20 Mr. Hung discussing these topics?                                 20    Q. Are you talking about the Shinn Fu website?
21     A. It's been more than four weeks.                            21        MR. ZAKRZEWSKI: Objection.
22     Q. You spoke to him over a period of four weeks?              22        THE WITNESS: It was an introduction.
23   A. It was not every day that I spoke to him,                    23 BY MR. EDEMBURGH:
24 maybe only a few hours, two to three hours per day.               24    Q. All right. I'll go back.
25     Q. Was it a consecutive four weeks? In other                  25          In addition to Mr. Wang and Mr. Hung, did you

                                                                                                               7 (Pages 22 - 25)
                                                   Veritext Legal Solutions
212-267-6868                                         www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 9 of 25


                                                       Page 26                                                                 Page 28
 1 speak with anyone else concerning the topics listed in            1    Q. What topics about the four-ton jack stand did
 2 the Shinn Fu deposition notice?                                   2 you discuss with Mr. Su?
 3    A.      Yes.                                                  3    A. We talked about the dimensions, the weight of
 4    Q.      Who else?                                             4 that product.
 5    A. The representative from Weifu. His name is                  5        MR. EDINBURGH: You mentioned dimensions. Was
 6 JeffSu.                                                           6 the next word "weight"?
 7       And also the representative from MVP. Her                   7     INTERPRETER: Yes, dimensions and weight.
 8 name is Ms. Nora Lee.                                             8 BY MR. EDINBURGH:
 9   Q. Did you speak to these individuals while they                9    Q. Anything else with Mr. Su?
10 were here in - not while they were here - my mistake.            10    A. No.
11 Poor choice of words. I think I'm with you.                      11    Q. And what topics did you discuss with Ms. Lee,
12       And did you speak to Ms. Lee and Mr. Su while              12 from MVP?
13 they were in Taipei preparing for their depositions              13    A. We talked about the presentation from 2011.
14 respectively as 30(b)(6) witnesses?                              14    Q. Of Shinn Fu?
15          MR. ZAKRZEWSKI: Objection.                              15    A. 1 mean the presentation mentioned in this
16          You can answer.                                         16 notice.
17     THE WITNESS: Yes.                                            17    Q. Anything else with Ms. Lee?
18 BY MR. EDINBURGH:                                                18    A. No.
19    Q. And when you spoke with them, were the three               19    Q. Now, in order to prepare or become
20 of you together or did you speak to Mr. Su and Ms. Lee           20 knowledgeable about the topic listed in the notice of
21 separately?                                                      21 deposition to Shinn Fu, did you review any documents?
22    A. We spoke together, and also with our lawyers.              22     A. I read about the information of the insurance
23    Q. And when you spoke with Ms. Lee and Mr. Su,                23 policy, and also the presentation.
24 were the lawyers present during all those conversations          24     Q. All right, 1 understand those items. Anything
25 while your discussion concerned the topics listed in the         25 in addition?

                                                          Page 27                                                              Page 29
 1 notice of deposition of Shinn Fu?                                 1     A. And also the information provided by the
 2    A. Yes.                                                        2 lawyers.
 3    Q. When you say thelawyers, do you mean                        3    Q. When you say "information," do you mean
 4 Mr. Zakrzewski and Mr. Chaykin?                                   4 documents you looked at or do you mean something else?
 5    A. Yes.                                                        5     A. They are documents.
 6    Q. What topicsdid youdiscuss with Mr. Su, of                   6    Q. Can you describe the documents that the
 7 Weifu.                                                            7 lawyers showed you.
     A. We discussed issues concerning these 26                      8      MR. ZAKRZEWSKI: I apologize. I didn’t mean
 9 topics.                                                           9 to interrupt the translation.
10    Q. What issues?                                               10       I will allow the witness to testify generally
11      MR. ZAKRZEWSKI: I want to clarify. You're                   11 describing the types of documents that he reviewed that
12 asking what topics he and Jeff Su discussed?                     12 the lawyers gave him, but I would object to asking the
13       MR. EDINBURGH: Yes. I think he said: We                    13 witness to specifically identify documents that the
14 discussed issues on these 26 topics.                             14 lawyers instructed him to pay extra attention to. 1
15       MR. ZAKRZEWSKI: Yeah. And I think everyone                 15 believe Attorney Edinburgh and I have previously gone
16 understands. I would object only to any testimony about          16 back and forth on the law regarding this topic -
17 legal advice that the lawyers gave. So you're asking             17       MR. EDINBURGH: All right. For now, to
18 about what Jeff Su and him said. That's okay.                    18 streamline this, I will limit my question to what Steve
19       MR. EDINBURGH: Correct. Right. Let me be                   19 has just said. 1 reserve my right to take exception to
20 clear.                                                           20 that and we'll see how the deposition progresses, but
21    Q. If you discussed all 26 topics with Mr. Su,                21 for now you can do it that way.
22 you can answer that. If you discussed certain topics             22       THE WITNESS: Shinn Fu America provided
23 only with Mr. Su, then please tell me what they were.            23 information, which is an organization chart. It was a
24     A. We talked specifically about the four-ton jack            24 list, not a chart of the organization.
25 stand.                                                           25 BY MR. EDINBURGH:

                                                                                                                  8 (Pages 26 - 29)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                                   516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 10 of 25



                                                          Page 30                                                             Page 32
 1     Q. Okay. What else?                                           1          MR. ZAKRZEWSKI: Thank you.
 2     A. I cannot remember. I just skimmed through                  2          MR. EDINBURGH: I didn't ask a question. The
 3 them.                                                             3   attorney just wanted the question read back, right?
 4        MR. EDINBURGH: Ms. Translator, please repeat.              4          MR. ZAKRZEWSKI: Yeah, no, I wasn't asking
 5        INTERPRETER: The witness said: "I cannot                   5   anything, I just wanted to hear the question, and then
 6 remember. I just skimmed through them."                           6   you said something about you were setting up the terms
 7 BY MR. EDINBURGH:                                                 7   for the next question.
 8     Q. Did you look at the second amended complaint               8          MR. EDINBURGH: Right. All right. No
 9 in the Klorczyk lawsuit?                                          9   problem.
10     A. I'm not sure. What do you mean by "second                 10          MR. ZAKRZEWSKI: There's no question pending.
11 amended complaint"?                                              11          INTERPRETER: The witness would like to
12     Q. Mr. Chang, do you know what a complaint is in             12   request a break.
13 the context of a litigation in a personal injury case?           13          MR. EDINBURGH: Absolutely, yes.
14        MR. ZAKRZEWSKI: Objection.                                14   (10:11 a.m.)
15        THE WITNESS: I know this one, right?                      15               (A break was taken.)
16        INTERPRETER: The witness was pointing to the              16   (10:22 a.m.)
17 depo notice.                                                     17   BY MR. EDINBURGH:
18 BY MR. EDINBURGH:                                                18       Q. What is Shinn Fu Corporation's full corporate
19     Q. I'm not talking about the deposition notice.              19   name?
20 You don't have to look at that.                                  20       A. Shinn Fu Corporation.
21        I'm talking about a document in which a                   21   BY MR. EDINBURGH:
22 plaintiff sets forth his claims or allegations against           22       Q. Under whose laws was Shinn Fu organized?
23 the defendants he or she is suing.                               23       A. Taiwan laws.
24        Did you look at such a document to prepare for            24       Q. When was Shinn Fu Corporation formed?
25 this deposition?                                                 25       A. 1971.
                                                          Page 31                                                             Page 33
 1    A. Maybe I did, but I'm not sure. If you can,                  1      Q. Do you know who incorporated Shinn Fu?
 2 you can show it to me again.                                      2         MR. ZAKRZEWSKI: Objection.
 3        MR. EDINBURGH: Mr. Reporter, can you show the              3         You can answer.
 4 witness the previously marked second amended complaint.           4         THE WITNESS: Mr. Hung, H-u-n-g, Mao Hsiong.
 5        (Exhibit 3, previously marked.)                            5         MR. EDINBURGH: Can you give me the first name
 6        THE WITNESS: Yes, I have seen that before.                 6   again, please.
 7 BY MR. EDINBURGH:                                                 7         INTERPRETER: M-a-o H-s-i-o-n-g.
      Q. You've seen it. Have you also read it before?               8   BY MR. EDINBURGH:
 9    A. Yes, I did.                                                 9      Q. And does this Mr. Hung have an English - is
10    Q. Were you able to understand what you were                  10   also known by an English first name?
11 reading?                                                         11      A. Yes, his name is Michael.
12    A. Yes, I understand.                                         12      Q. Is Michael Hung still alive?
13    Q. And what is your understanding, generally                  13      A. No, he's dead.
14 speaking, about what are the allegations made against            14      Q. When did he die?
15 Shinn Fu Corporation in this case?                               15      A. About four years ago.
16    A. It is concerning the issues of a four-ton                  16      Q. At the time of his death, was he active in the
17 safety jack stand which resulted in a vehicle collapse           17   business of Shinn Fu Corporation?
18 and killed a person.                                             18       A. No.
19    Q. Okay. I'm going to ask you certain questions               19      Q. At any period of time while you worked at
20 about the business of Shinn Fu Corporation. I will also          20   Shinn Fu Corporation, was he active in the business of
21 refer to Shinn Fu Corporation at times as Shinn Fu.              21   Shinn Fu Corporation?
22        MR. ZAKRZEWSKI: Before you get the question,              22      A. When I joined the company in 2008,1 have not
23 could I have the last question in English read back,             23   seen him involved in any business.
24 please.                                                          24      Q. And you said you have not seen him involved in
25        (Record read by reporter.)                                25   any business in 2008, but when you joined until when you

                                                                                                               9 (Pages 30 - 33)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 11 of 25



                                                          Page 34                                                            Page 36
 1   left, you never saw him involved in the business, the           1 BY MR. EDINBURGH:
 2   active business of Shinn Fu Corporation?                        2     Q. Do the products that Shinn Fu is involved in
 3       A. Yes.                                                     3 export include vehicle support stands?
 4       Q. Was Michael Hung the father of Victor Hung?              4         MR. ZAKRZEWSKI: Objection.
 5       A. Yes.                                                     5         I'm sorry. I try to wait until after the
 6       Q. Where is Shinn Fu corporate headquarters?                6 translator translates to object but sometimes the timing
 7       A. Which time frame are you talking about?                  7 is difficult.
 8       Q. From the years 2003 through 2011.                        8         INTERPRETER: The witness just asked the
 9          MR. ZAKRZEWSKI: Objection.                               9 interpreter to repeat the question again. (Chinese
10          You can answer.                                         10 spoken.)
II          THE WITNESS: From 2005 until today, its                            MR. ZAKRZEWSKI: Same objection.
12   headquarters in Taipei City. For the time before 2005,         12         THE WITNESS: The answer is yes.
13   it was headquartered in Taoyuan.                               13 BY MR. EDINBURGH:
14   BY MR. EDINBURGH:                                              14     Q. Is Shinn Fu involved in the export of jack
15       Q. DidShinn Fu own or lease any manufacturing              15 stands?
16   plants or factories?                                           16     A. Yes.
17          MR. ZAKRZEWSKI: Objection.                              17         MR. ZAKRZEWSKI: Same objection.
18          THE WITNESS: The company has a factory in               18 BY MR. EDINBURGH:
19   Chiayi.                                                        19     Q. Is Shinn Fu involved in the exportation of
20   BY MR. EDINBURGH:                                              20 ratchet-and-pawl-designed jack stands to the United
21       Q. Where is that located?                                  21 States?
22       A. Chiayi is in southern Taiwan.                           22         MR. ZAKRZEWSKI: Objection.
23       Q. What products are made in that factory,                 23         THE WITNESS: Yes.
24   generally?                                                     24 BY MR. EDINBURGH:
25       A. There were three main categories. The first             25     Q. And, sir, can you describe the nature of the
                                                          Page 35                                                            Page 37
 1   one is the OEM products. They are the bottle jack,              1 business of Shinn Fu Corporation as it relates to jack
 2   scissor jack for automobile manufacturers. The second           2 stands.
 3   category is gym equipment. And the third one is                 3        MR. ZAKRZEWSKI: Objection.
 4   hydraulic jacks for industrial use.                             4        You can answer.
 5      Q. Do these product lines that are made in these             5        THE WITNESS: Ifs involved in the buying and
 6   factories, do they include jack stands or vehicle               6 selling of that product.
 7   support stands?                                                 7 BY MR. EDINBURGH:
 8      A. No.                                                       8     Q. And by "that product," we are referring to
 9      Q. Mr. Chang, what is the business of Shirm Fu               9 jack stands, correct?
10   Corporation?                                                   10        MR. ZAKRZEWSKI: Objection.
11      A. It's involved in the trading business, the               11        You can answer.
12   selling and buying of products, and also the                   12        THE WITNESS: Yes.
13   manufacturing of the products I mentioned earlier, which       13 BY MR. EDINBURGH:
14   are the OEM products for automobile manufacturers, gym         14     Q. And does that involve the buying and selling
15   equipment and also the hydraulic jacks for industrial          15 of jack stands where the purchaser has been Shinn Fu
16   use.                                                           16 Company of America?
17       Q. Is Shinn Fu Corporation involved in the                 17        MR. ZAKRZEWSKI: Objection.
18   distribution or importation of products or the                 18        THE WITNESS: Shinn Fu America is one of them.
19   exportation of products?                                       19 BY MR. EDINBURGH:
20          MR. ZAKRZEWSKI: Objection.                              20     Q. And is Sears, Roebuck one of them, as well?
21          THE WITNESS: I know that it is involved in              21     A. No.
22   the export of products.                                        22     Q. Is Shinn Fu involved with the development or
23          MR. EDINBURGH: Can you say again, please.               23 design of jack stands?
24          INTERPRETER: "I know that it is involved in             24        MR. ZAKRZEWSKI: Objection.
25   the export of the products."                                   25        THE WITNESS: No.

                                                                                                            10 (Pages 34-37)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 12 of 25



                                                        Page 38                                                              Page 40
 1   BY MR. EDINBURGH:                                             1          THE WITNESS: I did not make any discussion
 2       Q. Is Shinn Fu involved in any way with respect           2   regarding the year of that business so I really don't
 3   to the manufacture ofjack stands?                             3   know.
 4          MR. ZAKRZEWSKI: Same objection.                        4   BY MR. EDINBURGH:
 5          THE WITNESS: No.                                       5       Q. Okay. Please describe the types ofjack
 6   BY MR. EDINBURGH:                                             6   stands that you do have knowledge of that have been
 7       Q. Is Shinn Fu involved in any way concerning the         7   bought and sold by Shinn Fu Corporation since at least
 8   testing of jack stands?                                       8   2008.
 9          MR. ZAKRZEWSKI: Same objection.                        9          MR. ZAKRZEWSKI: Objection.
10          THE WITNESS: No.                                      10          THE WITNESS: There were two main types of
11   BY MR. EDINBURGH:                                            11   jack stands. The first one is the one with ratchet bar
12       Q. Is Shinn Fu involved in any way concerning the        12   and the so-called pawl, and the second type is with the
13   development or preparation of warnings or instructions,      13   moveable plate and pin.
14   including operations and safety instructions, with           14   BY MR. EDINBURGH:
15   respect to jack stands?                                      15       Q. Did the ratchet-and-pawl-designed jack stands
16          MR. ZAKRZEWSKI: Same objection.                       16   that Shinn Fu Corporation bought and sold since at least
17          THE WITNESS: No.                                      17   2008 include those that were destined for the
18   BY MR. EDINBURGH:                                            18   do-it-yourself market?
19       Q. When did Shinn Fu first start being involved          19       A. No.
20   in the buying or selling of jack stands?                     20       Q. For the ratchet-and-pawl jack stands that
21          MR. ZAKRZEWSKI: Same objection.                       21    Shinn Fu bought and sold since at least 2008, for what
22          THE WITNESS: When I joined the company in             22   market were they designed — withdrawn.
23   2008, they were already doing that.                          23          For what market were they bought and sold for?
24   BY MR. EDINBURGH:                                            24          MR. ZAKRZEWSKI: Objection.
25       Q. Okay. They were doing that in 2008. They              25          You can answer.
                                                        Page 39                                                      Page 41
 1   started before that, is that correct?                         1          THE WITNESS: They are for the professional
 2       A. Yes.                                                   2   market. As I mentioned earlier, they are for Grainger,
 3       Q. My question to you is: When did they start?            3    Snap-on and Fastenal.
 4       A. I'm not sure.                                          4   BY MR. EDINBURGH:
 5       Q. Well, do you havean understanding that they            5      Q. Were any of these ratchet-and-pawl-designed
 6   have been in the business in buying and selling jack          6   jack stands for the professional market
 7   stands as early as the 1990s?                                 7   four-ton-capacity jack stands?
 8       A. Maybe.                                                            MR. ZAKRZEWSKI: Objection.
 9       Q. Have they been in the business of buying and           9          THE WITNESS: No.
10   selling jack stands at least since 2000?                     10   BY MR. EDINBURGH:
11          MR. ZAKRZEWSKI: Objection.                            11      Q. Were any three-ton-capacity jack stands?
12          And, you know, really trying to avoid any             12          MR. ZAKRZEWSKI: Objection.
13   speaking objections. If you ever want to know the basis      13          THE WITNESS; Yes.
14   for my objection, you can ask.                               14          MR. EDINBURGH; I'm sorry, was the answer
15          I do want to say, for the record, that part of        15    "Yes"?
16   my objection to this line of questions and why I'm           16          INTERPRETER; Yes, "Yes."
17   making the same objection is the use of the term "jack       17   BY MR. EDINBURGH:
18   stands" for all time without regard to any particular        18      Q. Was that for Grainger?
19   design of jack stands, without regard to whether it's        19      A. For many clients, yes, including Grainger.
20   for professional market or DIY market or any other           20      Q. And what American clients did Shinn Fu
21   limitation or description, including, you know, this         21    Corporation buy and sell three-ton
22   would be broader than the definition ofjack stand that       22   ratchet-and-pawl-designed jack stands for the
23   was presented in the notices of deposition that have         23   professional market?
24   been shown to the witnesses, and so on and so forth.         24          MR. ZAKRZEWSKI; Objection.
25          Go ahead. I'm sorry, there was a question.            25          THE WITNESS: The biggest clients are the

                                                                                                            11 (Pages 38-41)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 13 of 25



                                                        Page 42                                                         Page 44
 1 three that I mentioned earlier, Grainger, Fastenal and          1 BY MR. EDINBURGH:
 2 Snap-on.                                                        2    Q. Do they collectively own more than half of the
 3                                                                 3 shares of Shinn Fu Corporation?
 4 BY MR. EDINBURGH:                                               4       MR. ZAKRZEWSKI: Same objection.
 5    Q. Did Shinn Fu design the ratchet-and-pawl jack             5       THE WITNESS: I'm not sure about that.
 6 stands that it sold to Grainger?                                6 BY MR. EDINBURGH:
 7       MR. ZAKRZEWSKI: Objection.                                7    Q. Do you know the identity of any other
         THE WITNESS: No.                                          8 shareholders of Shinn Fu Corporation?
 9 BY MR. EDINBURGH:                                               9       MR. ZAKRZEWSKI: Same objection.
10    Q. Who were the major shareholders of Shinn Fu              10       THE WITNESS: Which time frame are you talking
11 Corporation?                                                   11 about?
12       MR. ZAKRZEWSKI: Objection.                               12       MR. EDINBURGH: I'll withdraw the question.
13       THE    WITNESS: Victor Hung. Victor Hung, Betty          13    Q. Is Shinn Fu Corporation a publicly traded
14 Hung and Angela Hung. These are the ones that I know.          14 company?
15       MR. EDINBURGH: Was the third one Angie?                  15    A. No.
16       INTERPRETER: Angela. Yeah, Angela Hung.                  16    Q. Is it a privately owned company?
17       MR. EDINBURGH: Spell it, please.                         17    A. Yes.
18       INTERPRETER: A-n-g-e-l-a.                                18    Q. And are Victor, Betty and Angela Hung three of
19       MR. ZAKRZEWSKI: A-n-g-e-l-a.                             19 the people who are - who own a portion - withdrawn.
20       INTERPRETER: Angela Hung.                                20       In the years 2003 through 2011, are you aware
21       MR. ZAKRZEWSKI: Angela Hung.                             21 of any shareholders of Shinn Fu Corporation in addition
22       MR. EDINBURGH: Angela, right? Okay, thank                22 to Victor Hung, Betty Hung and Angela Hung?
23 you.                                                           23       MR. ZAKRZEWSKI: Same objection.
24 BY MR. EDINBURGH:                                              24       THE WITNESS: At the time, I think that
25    Q. Are Betty Hung and Angela Hung related to                25 Michael Hung and also Vickie Huang, H-u-a-n-g, as well.
                                                        Page 43                                              Page 45
 1   Victor Hung?                                       1 BY  MR.   EDINBURGH:
 2      A. Yes.                                         2    Q. Was Vickie Michael's wife?
 3      Q. Are they his sisters?                        3       MR. ZAKRZEWSKI: Objection. Okay, you
 4      A. They are the sisters of Victor.              4 answered.
 5      Q. Are they all three also the children of      5       THE WITNESS: Yes.
 6   Michael Hung?                                      6 BY MR. EDINBURGH:
 7      A. Yes.                                         7    Q. And is Vickie the mother of Victor, Betty and
 8      Q. What percentage of the company does Victor 8 Angela Hung?
 9   Hung own? When I say "company," I mean Shinn Fu 9          MR. ZAKRZEWSKI: Same objection.
10   Corporation.                                      10       THE WITNESS: Yes.
11         MR. ZAKRZEWSKI: Objection.                  11 BY  MR.   EDINBURGH:
12         THE WITNESS: I'm not sure about that.       12    Q.   Was  Vickie Huang's brother Steven Huang, the
13   BY MR. EDINBURGH:                                 13 person who is your boss at Shinn Fu America?
14      Q. Same question for Betty Hung.               14       MR. ZAKRZEWSKI: Same objection.
15         MR. ZAKRZEWSKI: Same objection.             15       THE WITNESS: Yes.
16         THE WITNESS; I'm not sure about that.       16       MR. ZAKRZEWSKI: Are there claims in this case
17   BY MR. EDINBURGH:                                 17 about the ownership of Shinn Fu Corporation or a
18      Q. Same question for Angela Hung.              18 shareholder's dispute of some type?
19         MR. ZAKRZEWSKI: Same objection.             19       MR. EDINBURGH: We're going to go forward with
20         THE WITNESS: I don't know.                  20 the deposition. It's been asked and answered.
21   BY MR. EDINBURGH:                                 21       MR. ZAKRZEWSKI: Okay. Good.
22      Q. How much of the company, collectively, does 22       MR. EDINBURGH: What are you going to do? I'm
23   Victor, Betty and Angela Hung own?                23 trying to move forward with this. There are claims of
24         MR. ZAKRZEWSKI: Same objection.             24 interconnectedness of these companies.
25         WITNESS; I'm not sure about that.           25       MR. ZAKRZEWSKI: There actually aren't.

                                                                                                        12 (Pages 42 - 45)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.eom                                            516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 14 of 25



                                                           Page 46                                                             Page 48
 1   Again, there are no alter ego claims, there are no               1   someone who was the president of the company?
 2   corporate veil piercing claims, there are no claims              2       A. It should be Victor Hung.
 3   about shareholders, and it's fine as long as we are              3       Q. Okay. Did Shinn Fu from 2003 to 2011 have
 4   moving on. I'll let you do it for probably — now we've           4   anyone with the title of general manager of the company?
 5   been on the record for, like, two hours. That line of            5       A. I'm not sure about that.
 6   questioning alone was, like, over half an hour.                  6          MR. EDINBURGH: Can we show the witness the
 7          And as long as we're moving on. I'm not going             7   previously marked exhibit containing the chart of the
 8   to say any more about it.                                        8   names of the board of directors for the defendants.
 9          MR. EDINBURGH: All right. It goes against my              9          (Exhibit 5, previously marked.)
10   time. We'll go forward.                                         10   BY MR. EDINBURGH:
11          MR. ZAKRZEWSKI: Yes, okay.                               11       Q. Mr. Chang, is this a document that you
12   BY MR. EDINBURGH:                                               12   reviewed in preparation for today's deposition?
13       Q. In 2003 to 2011, did Shinn Fu Corporation have           13       A. Yes.
14   a chief executive officer?                                      14       Q. I'd like you to look only at the top portion
15       A. Yes.                                                     15   of the document where it says "SFT's Directors."
16       Q. Who was it?                                              16       A. Yes.
17       A. In 2003, it should be Michael Hung, H-u-n-g.             17       Q. And you see, on the directors' names, there's
18       Q. Have there been any others in that period of             18   listed Victor Hung, Betty Hung, Angela Hung, and Vickie
19   time?                                                           19   Hung. And were these four of the directors of Shinn Fu
20       A. It was only Victor Hung.                                 20   Corporation for the years indicated on the chart?
21          INTERPRETER: I'd like to ask for                         21       A. Yes.
22   clarification.                                                  22       Q. And the bottom name, in English, where it says
23          The witness just clarified his earlier answer.           23   Vickie Hung, it says H-u-n-g. Is that the same Vickie
24   During that entire period there should be two CEOs.             24   who you earlier testified to was Vickie Huang,
25   There were Michael Hung and Victor Hung, and I cannot           25   H-u-a-n-g? Are they the same person?
                                                   Page 47                                                                     Page 49
 1 remember which year Michael Hung had a stroke and                  1      A. No, they are different.
 2 somebody else took over.                                           2      Q. Are they related?
 3                                                                    3      A. I'm not sure about that.
 4   BY MR. EDINBURGH:                                                4      Q. Is Vickie Hung related to Angela, Betty or
 5      Q. Was Victor Hung the CEO from when you joined               5   Victor Hung?
 6   the company in 2008?                                             6      A. No, they are not related.
 7      A. Yes.                                                       7      Q. Does Vickie Hung hold - is Vickie Hung a
 8      Q. Did Shinn Fu Company have any vice presidents              8   director of Shinn Fu Corporation, an officer of the
 9   during this period?                                              9   company?
10      A. Which period?                                             10          MR. ZAKRZEWSKI: Objection.
11      Q. 2003 to 2011?                                             11          THE WITNESS: No.
12      A. Yes.                                                      12   BY MR. EDINBURGH:
13      Q. How many?                                                 13      Q. Does she have any managerial position at
14      A. Besides Betty and Angie, there was one. His               14   Shinn Fu Corporation?
15   name is Sheng Wang, S-h-e-n-g, last name is Wang,               15          MR. ZAKRZEWSKI: Same objection.
16   W-a-n-g.                                                        16          THE WITNESS: No.
17      Q. Betty Hung and Angela Hung were vice                      17   BY MR. EDINBURGH:
18   presidents of Shinn Fu Corporation, is that correct?            18      Q. Is she an owner of the company?
19      A. Yes.                                                      19      A. No.
20      Q. And what did Betty Hung do as a vice president            20      Q. All right. Under "Vickie Hung" there appear
21   of Shinn Fu Corporation?                                        21   to be four names in Chinese. Can you tell me, from the
22      A. She supports sales now. Put it this way: She              22   top down, who these individuals are.
23   and Angela are responsible for sales.                           23      A. I don't know them.
24   BY MR. EDINBURGH:                                               24      Q. I don't want to know whether you know them.
25       Q. Did Shinn Fu Corporation, in 2003-2011, have             25   Can you just tell me their names.

                                                                                                               13 (Pages 46-49)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 15 of 25


                                                      Page 50                                                         Page 52
 1    A. They don't have English names.                           1 and hydraulic jacks for industrial use.
 2    Q. All right. Did the Shinn Fu Corporation board            2 BY MR. EDINBURGH:
 3 have a chairman? Was there a chairman of the board?            3    Q. I'm trying to understand this, and I don't
 4       MR. ZAKRZEWSKI: Objection.                               4 want to spend too much time on it, I want to go forward.
 5       THE WITNESS: Before 2014 it was Michael Hung.            5        Is it your testimony that Shinn Fu Taiwan is
 6 BY MR. EDINBURGH:                                              6 not a company? Is that your testimony?
 7    Q. Before 2014?                                             7    A. In Taiwan, the legal registration name is
 8       INTERPRETER: Yes.                                        8 Shimi Fu Corporation.
 9 BY MR. EDINBURGH:                                              9        COURT REPORTER: We need to go off the record.
10    Q. Was Michael Hung a director of Shinn Fu                 10 I've got a technical issue.
11 Corporation before 2014?                                      11        MR. EDINBURGH: Okay.
12    A. No.                                                     12 (11:12 a.m.)
13    Q. Is it your testimony that Michael Hung was              13               (A break was taken.)
14 chairman of the board of directors before 2014 but not a      14 (11:26 a.m.)
15 member of the board of directors?                             15 BY MR. EDINBURGH:
16       MR. ZAKRZEWSKI: Objection.                              16     Q. Mr. Chang, do you know a company called MVP
17       THE WITNESS: What I meant was Michael Hung -            17 (HK) Industries?
18 he was an honorary chairman of the board, on paper, but       18     A. Yes.
19 he's not a board member.                                      19     Q. And what is the business, to your knowledge.
20 BY MR. EDINBURGH:                                             20 of MVP?
21    Q. All right. Is Shinn Fu of America a wholly              21     A. It's involved in the buying and selling of
22 owned subsidiary of Shinn Fu Corporation?                     22 automobile accessories, and also vehicle-supporting
23        MR. ZAKRZEWSKI: Objection.                             23 devices for the DIY market.
24        INTERPRETER: The witness just asked the                24     Q. Okay. Does Shinn Fu Corporation have an
25 interpreter to repeat the question. (Chinese spoken.)         25 ownership interest in MVP?
                                                       Page 51                                                         Page 53
 1       THE WITNESS: Yes, it's a subsidiary.                     1    A. No.
 2 BY MR. EDINBURGH:                                              2    Q. Do any of the directors of Shinn Fu
 3    Q. Is Shinn Fu Corporation in business under the            3 Corporation have an ownership interest in MVP?
 4 name Shinn Fu Taiwan?                                          4       MR. ZAKRZEWSKI: What was the question in
 5       MR. ZAKRZEWSKI: Objection.                               5 English again, please?
 6       THE WITNESS: No. They have always been using             6       (Record read by reporter.)
 7 Shinn Fu Corporation.                                          7       MR. ZAKRZEWSKI: Objection.
 8 BY MR. EDINBURGH:                                                      INTERPRETER: The witness just asked the
 9    Q. Is there a corporation called Shinn Fu Taiwan?           9 interpreter to repeat the question again. (Chinese
10       MR. ZAKRZEWSKI: Objection.                              10 spoken.)
11       THE WITNESS: No. Shinn Fu Taiwan is like a              11       THE WITNESS: As far as I know, yes. The big
12 shorthand for Shinn Fu Corporation, a company in Taiwan,      12 boss, Victor Hung, and also Betty and Angela — the
13 but there's no such company called Shinn Fu Taiwan.           13 three of them have shares in MVP.
14 BY MR. EDINBURGH:                                             14 BY MR. EDINBURGH:
15    Q. Okay. So Shinn Fu Taiwan is a name under                15    Q. And do you know how much of MVP they own
16 which Shinn Fu Corporation does business?                     16 collectively?
17        MR. ZAKRZEWSKI: Objection.                             17       MR. ZAKRZEWSKI: Objection.
18        THE WITNESS: No.                                       18        THE WITNESS: I'm not sure, but the biggest
19 BY MR. EDINBURGH:                                             19 one would be Victor Hung.
20    Q. What is the business of Shinn Fu Taiwan?                20 BY MR. EDINBURGH:
21        MR. ZAKRZEWSKI: Objection.                             21     Q. Do you know whether, collectively, they own a
22        THE WITNESS: I've mentioned it earlier. It's           22 majority of the ownership interest in MVP?
23 involved in the buying and selling of products and the        23     A. Yes.
24 manufacturing of the following products: the OEM              24     Q. Do you know a company called Weifu (Taishan)
25 products for automobile manufacturers, gym equipment.         25 Machinery & Electric Co., Ltd.?

                                                                                                        14 (Pages 50 - 53)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                            516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 16 of 25


                                                         Page 54                                                           Page 56
 1       A. Yes, I know that.                                       1     Q. Yes, okay. You see, to the left of that,
 2       Q. What is the business of Weifu?                          2 there's a circle with three attached lines, it looks
 3       A. They are involved in the business of                    3 like, in the shape of the letter Z at an angle?
 4   electrical tools, and also supporting devices for              4    A. Yes, I see that.
 5   automobiles which are sold to the DIY market.                  5     Q. Is that the logo of Shinn Fu Corporation?
 6          MR. EDINBURGH: You said "supporting devices.'           6        MR. ZAKRZEWSKI: Objection.
 7   Is that the term?                                              7        THE WITNESS: Yes.
 8          INTERPRETER: Vehicle-supporting devices.                8 BY MR. EDINBURGH:
 9   BY MR. EDINBURGH:                                              9     Q. Is the information contained on this page
10        Q. Does that include jack stands?                        10 accurate?
11       A. Yes.                                                   11        MR. ZAKRZEWSKI: Objection.
12       Q. Does that include ratchet-and-pawl-designed            12        MR. EDINBURGH: Ill withdraw it.
13   jack stands?                                                  13     Q. Do you see the entry with respect to Shinn Fu
14       A. Yes.                                                   14 America 1978?
15       Q. Do any members of the Shinn Fu Corporation             15        MR. ZAKRZEWSKI: Objection.
16   board of directors have an ownership interest in Weifu?       16        THE WITNESS: Yes, I see that.
17          INTERPRETER: The witness asked the                     17        MR. ZAKRZEWSKI: Standing objection to this
18   interpreter to repeat the question again. (Chinese            18 line of questioning about something that happened 40
19   spoken.)                                                      19 years ago, but go on.
20          MR. ZAKRZEWSKI: What is the question in                20 BY MR. EDINBURGH:
21   English?                                                      21     Q. Is it your understanding that that's when
22           (Record read by reporter.)                            22 Shinn Fu Corporation formed Shinn Fu America?
23          MR. ZAKRZEWSKI: Objection.                             23         MR. ZAKRZEWSKI: Objection. That's not what
24          THE WITNESS: No.                                       24 the document says.
25   BY MR. EDINBURGH:                                             25         MR. EDINBURGH: I'm asking. It may not say
                                                     Page 55                                                               Page 57
 1    Q. You mentioned in your earlier testimony a                  1 that. I'm asking whether that's his understanding.
 2 Vickie named Vickie Huang. Do you know whether she ha:           2        MR. ZAKRZEWSKI: Objection. Also lack of
 3 an ownership interest in Weifu?                                  3 foundation.
 4       MR. ZAKRZEWSKI: Objection.                                 4        INTERPRETER: The witness just asked the
 5       THE WITNESS: I only know that she is the                   5 interpreter to repeat the question again. (Chinese
 6 highest level of supervisor at Weifu.                            6 spoken.)
 7 BY MR. EDINBURGH:                                                7        THE WITNESS: Yes.
 8    Q. Do you know her to be the general manager of               8 BY MR. EDINBURGH:
 9 Weifu?                                                           9    Q. I want to go to the next line and then we'll
10       MR. ZAKRZEWSKI: Objection.                                10 goon. It says "1978 MVP (HK) is established."
11       THE WITNESS: Yes, I know that.                            11        Do you know who established MVP (HK) in 1978?
12       MR. EDINBURGH: Let's show the witness the                 12        MR. ZAKRZEWSKI: Same objections.
13 document that is called "Presentation of Shinn Fu               13        THE WITNESS: I'm not sure.
14 Corporation 2011." If s previously been marked.                 14 BY MR. EDINBURGH:
15       (Exhibit 4, previously marked.)                           15    Q. Okay. Lefs go to the next page. You see
16 BY MR. EDINBURGH:                                               16 where it says, at the top of the page, "Shinn Fu Taiwan
17    Q. Mr. Chang, have you seen this document before             17 Headquarters"?
18 today?                                                          18    A. Yes.
19    A. Yes.                                                      19    Q. And the building that's depicted on the left,
20    Q. And did you review this document in                       20 the offiee building on the left, is that the
21 preparation for your testimony today?                           21 headquarters building?
22    A. Yes.                                                      22    A. Yes.
23    Q. Lefs go to the first page. Do you see the                 23     Q. And is that where you worked when you worked
24 word "Milestones," at the top?                                  24 at Shinn Fu Corporation?
25    A. Yes.                                                      25    A. Yes.

                                                                                                           15 (Pages 54 - 57)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                             516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 17 of 25


                                                          Page 58                                                          Page 60
 1       Q. You notice there's some arrows underneath, and           I BY MR. EDINBURGH:
 2   the first one says "Shinn Fu Group in total, 2,000-plus         2      Q. Business dealings.
 3   employees worldwide."                                           3         Are they part of the Shinn Fu business
 4          Do you see that?                                         4 network?
 5       A. Yes, I see that.                                         5         INTERPRETER: Counsel, when you say "they,"
 6       Q. Who or what is Shinn Fu Group?                           6 you mean Shinn Fu America?
 7          MR. ZAKRZEWSKI: Objection.                               7         MR. EDINBURGH: I’ll repeat it. Thank you.
            THE WITNESS: It is about many individual                 8 I'll withdraw the question and ask a new one.
 9   companies, individual clients and products. They are in         9      Q. Was Shinn Fu America a part of the Shinn Fu
10   a so-called business network. A business network, I            10 business network?
11   would say.                                                     11      A. Yes.
12   BY MR. EDINBURGH:                                              12         MR. ZAKRZEWSKI: Objection.
13       Q. Is it a business network controlled by Shinn            13         You can answer.
14   Fu Corporation?                                                14 BY MR. EDINBURGH:
15          MR. ZAKRZEWSKI: Objection.                              15      Q. Was MVP part of the Shinn Fu Group?
16          THE WITNESS: No. They were involved in                  16      A. No.
17   buying and selling products to each other. They were           17      Q. Was MVP part of the Shinn Fu business network?
18   doing business.                                                18         MR. ZAKRZEWSKI: Objection.
19   BY MR. EDINBURGH:                                              19         THE WITNESS: Yes.
20       Q. What services did Shinn Fu Corporation provide          20 BY MR. EDINBURGH:
21   to the Shinn Fu Group?                                         21      Q. Was Weifu part of the Shinn Fu Group?
22          MR. ZAKRZEWSKI: Objection.                              22      A. No.
23          INTERPRETER: The witness just asked the                 23      Q. Was Weifu part of the Shinn Fu business
24   interpreter to repeat the question again. (Chinese             24 network?
25   spoken.)                                                       25         MR. ZAKRZEWSKI: Objection.
                                                         Page 59                                                           Page 61
 1          THE WITNESS: What do you mean by the                     1        THE WITNESS: Yes.
 2   so-called "services"?                                           2 BY MR. EDINBURGH:
 3   BY MR. EDINBURGH:                                               3    Q. What companies' employees are included in the
 4       Q. Well, did it organize the group? Did it                  4 total described in this document as being employees of
 5   provide professional services? Did it provide places            5 the Shinn Fu Group?
 6   where the group can meet? Did it provide legal,                 6        MR. ZAKRZEWSKI: Objection.
 7   accounting, insurance services to the group? Management         7        THE WITNESS: I'm not sure about the details.
 8   services to the group?                                          8 BY MR. EDINBURGH:
 9          MR. ZAKRZEWSKI: Objection.                               9     Q. How many employees were there in 2011 of Shinn
10          THE WITNESS: Yes, for the place to meet, but            10 Fu Corporation, approximately? Your best estimate.
11   for the rest I'm not sure.                                     11        MR. ZAKRZEWSKI: Objection.
12   BY MR. EDINBURGH:                                              12        THE WITNESS: At the time there were about 60
13       Q. This document indicates that Shinn Fu Group             13 people at the Shinn Fu Corporation.
14   has in total 2,000-plus employees worldwide. Was Shinn         14 BY MR. EDINBURGH:
15   Fu America a part of the Shinn Fu Group?                       15     Q. How many?
16       A. As I mentioned earlier, this so-called group            16        INTERPRETER: 60.
17   is a business network for various companies. They were         17        MR. EDINBURGH: Six-zero?
18   buying and selling products to each other. They are            18        INTEPvPPvETER: Yes.
19   independently run and they were buying and selling             19 BY MR. EDINBURGH:
20   various products.                                              20     Q. You see, in this document, there's a Shinn Fu
21       Q. All right. With that answer in mind, was                21 document that says that the total worldwide employees of
22   Shinn Fu America a part of the Shinn Fu Group?                 22 the Shinn Fu Group is more than 2,000?
23       A. They have business dealings.                            23        MR. ZAKRZEWSKI: Objection, third time.
24       Q. They have what?                                         24 BY MR. EDINBURGH:
25          fNTERPRETER: "Business dealings."                       25     Q. Shinn Fu Corporation has 60 employees, about.

                                                                                                           16 (Pages 58-61)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                              516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 18 of 25


                                                          Page 62                                                            Page 64
 1           From what companies are the remainder of the            1 question.
 2   employees worldwide counted to reach this total?                2 BY MR. EDINBURGH:
 3           MR. ZAKRZEWSKI: Objection. Part of the                  3    Q. You see that the term from the Shinn Fu
 4   objection is that counsel seems to be asking the witness        4 presentation uses — on the second bullet point, it
 5   to list companies that may not be named in the                  5 describes "Shinn Fu-affiliated companies throughout the
 6   deposition notice, that may not be parties to this              6 world." Do you see that term?
 7   action. That's part of the objection.                           7    A. Yes, I see that.
 8           MR. EDINBURGH: If the answer is that, then                   Q. Okay. I'm asking you whether - was Shinn Fu
 9   the answer is that, but let him answer. I understand —          9 America one of those affiliated companies?
10           MR. ZAKRZEWSKI; I didn't say he couldn't               10        MR. ZAKRZEWSKI: Objection.
11   answer.                                                        11        THE WITNESS: Yes.
12           THE WITNESS: I only know about the number of           12 BY MR. EDINBURGH:
13   employees at the Shinn Fu Corporation. 1 don't know            13    Q. The same question for MVP. Is MVP one of the
14   about the numbers of other companies.                          14 Shinn Fu-affiliated companies?
15   BY MR. EDINBURGH:                                              15        MR. ZAKRZEWSKI: Same objection.
16       Q. The second arrow, underneath the first, says            16        THE WITNESS: No. As I said earlier, it is
17   "Shinn Fu Taiwan supplies product development and              17 only one of the companies involved in the buying and
18   manufacturing services to Shinn Fu-affiliated companies        18 selling of products, which 1 called a company in the
19   throughout the world."                                         19 business network. They were selling and buying products
20           Was Shinn Fu America a Shinn Fu-affiliated             20 from each other.
21   company?                                                       21 BY MR. EDINBURGH:
22           MR. ZAKRZEWSKI: Objection.                             22     Q. Was Weifii one of the Shinn Fu-affiliated
23           You can answer.                                        23 companies?
24           THE WITNESS: Shinn Fu Corporation is the               24        MR. ZAKRZEWSKI: Objection.
25   largest shareholder of Shinn Fu America. You can put it        25        THE WITNESS: No. As I said earlier, it is a
                                                        Page 63                                                               Page 65
 1 this way.                                                         1 company, a party in the business network for buying and
 2 BY MR. EDINBURGH:                                                 2 selling of products.
 3     Q. I just want to clear something up.                         3 BY MR. EDINBURGH:
 4        Is Shinn Fu Corporation the largest                        4     Q. Go to the page in this document labeled
 5 shareholder of Shinn Fu America or is Shinn Fu                    5 "Affiliated Global Operations," which has a map of the
 6 Corporation the only shareholder of Shinn Fu America?             6 continents.
 7     A. It's the largest shareholder.                              7     A. 1 see that.
       Q. Who else is a shareholder, besides Shinn Fu                8     Q. And in this document, is SFA Company, Kansas
 9 Corporation, of Shinn Fu America?                                 9 City identified as one of Shinn Fu's-affiliated global
10        MR. ZAKRZEWSKI: Objection.                                10 operations?
11        THE WITNESS; I mean I only know Shinn Fu                  11         MR. ZAKRZEWSKI: Same objection.
12 Corporation.                                                     12         THE WITNESS; SFA is Shinn Fu America, yes.
13 BY MR. EDINBURGH:                                                13 BY MR. EDINBURGH:
14     Q. You earlier testified, am I correct, that                 14      Q. And in this document, is Weifu Electric &
15 Shinn Fu America is a subsidiary company of Shinn Fu             15 Machinery Co. listed as part of - or identified as part
16 Corporation? Is that your testimony?                             16 of Shinn Fu's-affiliated global operations?
17        MR. ZAKRZEWSKI: Objection.                                17         MR. ZAKRZEWSKI: Same objections.
18        THE WITNESS: Yes, it's a subsidiary, that's               18         THE WITNESS: No. No, as I explained earlier,
19 correct.                                                         19 it is a business partner in the business network for the
20 BY MR. EDINBURGH:                                                20 buying and selling of products.
21     Q. Is it also one of the companies that is an                21 BY MR. EDINBURGH:
22 affiliated company of Shinn Fu, as the term "affiliated'         22      Q. No, I didn't ask you that.
23 is used in this document?                                        23         What I asked you was, does the document
24        MR. ZAKRZEWSKI: Objection.                                24 indicate that Weifu Electric & Machinery Co., of
25         THE WITNESS: I don't understand your                     25 Taishan, China, is identified as part of Shinn Fu

                                                                                                             17 (Pages 62-65)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 19 of 25


                                                         Page 66                                                            Page 68
 1 Corporation's-affiliated global operations?                       1       MR. ZAKRZEWSKI: Objection.
2         MR. ZAKRZEWSKI: Same objection.                            2       THE WITNESS: No, as far as I know.
3       THE WITNESS: I see that. It is how it was                    3       MR. ZAKRZEWSKI: Off the record for a second.
4 written in this page.                                              4       Our lunch is here and we would like a break
5       MR. EDINBURGH: I heard you said he saw that.                 5 since there's no question pending.
 6 I couldn't hear the rest.                                         6        MR. EDINBURGH: That's fine. When you're
 7       INTERPRETER: The witness said: "I see that.                 7 done, we'll continue.
 8 It is how it was written in this page."                           8 (12:05 p.m.)
 9 BY MR. EDINBURGH:                                                 9        (The lunch recess was taken.)
10    Q. And you see that on this page, MVP Industries              10 (1:05 p.m.)
11 of Hong Kong is identified as part of Shinn Fu                   11       MR. ZAKRZEWSKI: Looking at Exhibit 5, the
12 Corporation's-affiliated global operations?                      12 chart, grid, earlier-
13        MR. ZAKRZEWSKI: Same objection.                           13       MR. EDINBURGH: The directors?
14        THE WITNESS: I see that was how it was                    14        MR. ZAKRZEWSKI: Yeah.
15 written.                                                         15        MR. EDINBURGH: Let me just get it. Okay.
16 BY MR. EDINBURGH:                                                16       MR. ZAKRZEWSKI: Earlier, you were asked if
17   Q. Let's go back to the page, the bullet point                 17 you thought Vickie Hung, at the top of the page, was the
18 where it talks about "Shinn Fu Taiwan provides product           18 same person or a different person than Vickie Huang, at
19 development and manufacturing services to Shinn                  19 the bottom of the page, and do you know whether those
20 Fu-affiliated companies throughout the world."                   20 are the same person or different people?
21       With respect to ratchet-and-pawl-designed jack             21        THE WITNESS: They are the same person.
22 stands, does Shinn Fu Corporation or Shinn Fu Taiwan             22        MR. ZAKRZEWSKI: All right, that's all.
23 supply product development services to MVP?                      23 BY MR. EDINBURGH:
24        MR. ZAKRZEWSKI: Objection.                                24    Q. Mr. Chang, your testimony was that they were
25        THE WITNESS: No.                                          25 different people. You're now changing, and now it's

                                                          Page 67                                                            Page 69
 1 BY MR. EDINBURGH:                                                 1 your testimony that these — Vickie Hung and Vickie
 2   Q. With respect to ratchet-and-pawl-designed jack               2 Huang are, in fact, the same individual?
 3 stands, does Shinn Fu Corporation or Shinn Fu Taiwan              3    A. Yes, they are the same person.
 4 provide product development or manufacturing services to          4       MR. EDINBURGH: Can we show the witness what
 5 Weifu?                                                            5 has been previously marked as the Lexington insurance
 6      MR. ZAKRZEWSKI: Same objection.                              6 policy.
 7        THE WITNESS: No.                                           7       (Exhibit 11, previously marked.)
 8 BY MR. EDINBURGH:                                                 8 BY MR. EDINBURGH:
 9   Q. With respect to Shinn Fu America, in Kansas                  9   Q. Mr. Chang, take a look at the exhibit, please.
10 City, SFA, does Shinn Fu Corporation or Shinn Fu Taiwan          10    A. That's fine.
11 provide product development or manufacturing services            11    Q. Did you review this exhibit before coming here
12 concerning ratchet-and-pawl-designed jack stands?                12 today to testify?
13        MR. ZAKRZEWSKI: Same objection.                           13    A. Yes.
14     THE WITNESS: No.                                             14    Q. Okay. Were you able to read this document in
15 BY MR. EDINBURGH:                                                15 English?
16   Q. Do you know an American company called                      16    A. Yes, I can understand it.
17 Steelman, S-t-e-e-l-m-a-n?                                       17    Q. Does the first page of that document reflect
18     A. Yes, I have heard of that.                                18 that Shinn Fu Corporation was the nam.ed insured of a
19     Q. And do you know that company to be, in part,              19 Lexington insurance policy in effect from May 2010 to
20 in the business of selling ratchet-and-pawl-designed             20 May 2011?
21 jack stands?                                                     21   A. Yes.
22     A. Yes, I know that.                                         22   Q. And does this policy indicate that Shinn Fu
23     Q. And does - or did Shinn Fu Corporation have a             23 Corporation is being insured for liability claims
24 business relationship with Steelman with respect to              24 against it and personal injury actions that are brought
25 ratchet-and-pawl-designed jack stands?                           25 in the United States?

                                                                                                              18 (Pages 66 - 69)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 20 of 25


                                                        Page 70                                                       Page 72
 1      A. Yes.                                                1 the rate, the premium  for the insurance policy would be
 2      Q. And do you see that a co-named insured to           2 cheaper.
 3   Shinn Fu Corporation would be MVP (HK) Industries, Ltd.l 3      Q. Would you go to the last page, which is marked
 4      A. Yes.                                                4 as SFT034, where it says Roman numeral VII, "Special
 5      Q. Who placed this policy with Lexington on            5 conditions."
 6   behalf of Shinn Fu Corporation?                           6     A. Yes, I see that.
 7         MR. ZAKRZEWSKI: Objection.                          7     Q. And in that paragraph, Shinn Fu, as a named
 8         THE WITNESS: Ifs Shinn Fu America.                  8 insured, agrees that Arthur Chaykin is to be Shinn Fu's
 9   BY MR. EDINBURGH:                                         9 TPA, or third-party administrator, for claims brought
10      Q. Do you know why Shinn Fu Corporation was named 10 against Shinn Fu in the United States, is that correct?
11   with MVP (HK) as the two named insureds under the        11     A. Yes, that's correct.
12   policy?                                                  12     Q. Do you know who Arthur Chaykin is?
13         INTERPRETER: The witness asked the                 13     A. Yes.
14   interpreter to repeat the question again. (Chinese       14     Q. And who is he?
15   spoken.)                                                 15     A. He's a legal advisor.
16         THE WITNESS: Okay, it's because if the two of      16     Q. To who?
17   them bought this together, the fees for the insurance    17     A. For Shinn Fu America.
18   would be lower.                                          18     Q. Do you see in Roman VII, paragraph A, the
19   BY MR. EDINBURGH:                                        19 policy says that "The named insured shall maintain a
20      Q. Do you know who paid the premiums for              20 written service agreement with the TPA named below"? Do
21   acquiring this policy?                                   21 you see that.
22      A. Both of them have paid for it.                     22     A. Yes, I see that.
23      Q. Both of them, meaning Shinn Fu and MVP?            23     Q. Was there a written in-service agreement
24      A. Yes.                                               24 between Shinn Fu Corporation and Arthur Chaykin?
25       Q. Is it your testimony that each paid half for      25        MR. ZAKRZEWSKI: Objection.
                                                        Page 71                                                               Page 73
 1 the premium?                                                    1          THE WITNESS: I'm not sure.
 2         MR. ZAKRZEWSKI: Objection.                              2   BY MR. EDINBURGH:
 3         THE WITNESS: I don't know the proportion of             3       Q. Did Mr. Chaykin administer any claims that
 4 the payment by the two companies, but I do know that            4   fell under the policy period involving any jack stand
 5 Shinn Fu Corporation did pay for the premium.                   5   incidents?
 6 BY MR. EDINBURGH:                                               6          MR. ZAKRZEWSKI: Objection. Mr. Chaykin has
 7     Q. Go to the next page. Look at endorsement                 7   been designated on this topic and is being deposed next
 8 No. 1, where it says "Schedule of Named Insureds" and it        8   month.
 9 lists the additional named insureds, and included on            9          MR. EDINBURGH: All right. If he's
10 that list is Shinn Fu Company of America, is that              10   prepared to — I have no quarrel with that. If your
11 correct?                                                       11   position is this is outside the scope of the topics of
12     A. Yes.                                                    12   this witness, and will be within the scope of
13     Q. If you go further down that list, do you see            13   Mr. Chaykin's further testimony, then I'll go forward
14 that Weifu (Taishan) Machinery & Electric Co., Ltd., is        14   with something else.
15 also named as an additional named insured?                     15          MR. ZAKRZEWSKI: Thank you.
16     A. Yes, I see that.                                        16          MR. EDINBURGH: All right, you can take this
17     Q. And do you know why Weifu (Taishan) was added           17   away. We're done.
18 as an additional named insured in the Shinn Fu                 18          Can we show the witness what was marked as
19 Corporation-MVP insurance policy?                              19   Exhibit 13, SFA0380. It hasn't been marked earlier. It
20     A. As far as I understand, MVP did purchase the            20   may be one of the few remaining unmarked documents you
21 jacks and the supporting devices from Weifu for Shinn Fu       21   have.
22 America. They had this buy-and-sell-of-products                22          (Exhibit 19 marked for identification.)
23 concession. 1 know that in order for goods to be sold          23   BY MR. EDINBURGH:
24 in the U.S. they need to have product liability                24       Q. Mr. Chang, can you please look at the first
25 insurance. Put it this way: When we buy it together.           25   page of this exhibit, which is the actual e-mail and

                                                                                                            19 (Pages 70-73)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 21 of 25


                                                           Page 74                                                           Page 76
 1 just the first page of the attachment. That's all I'm              1 SFA to provide the after-sale services. MVP asked SFA
2 going to question you about.                                       2 to provide the after-sale services.
3     A. That's fine.                                                3 BY MR. EDINBURGH:
4     Q. You see, on the e-mail, that one of the                     4     Q. With that in mind, did you know why Mr. Wang,
5 recipients is Sheng Wang, at Shinn Fu?                             5 in the sales department, received this e-mail as opposed
6     A. Yes, I see that.                                            6 to Shinn Fu employees in other parts of the company?
7     Q. I believe you mentioned him earlier. Who is                 7 Why he in particular?
8 Sheng Wang?                                                        8      MR. ZAKRZEWSKI: Objection.
9   A. He's the vice president of sales at Shinn Fu.                  9       THE WITNESS: Because he's the vice president
10    Q. Do you understand the subject of this e-mail                10 of sales.
11 to be a test result involving a 50163 jack stand?                 11 BY MR. EDINBURGH:
12    A. Yes, this report is about the                               12    Q. Did Shinn Fu Corporation have any role in the
13 safety-supporting device of that tonnage.                         13 design or development of the 50163 jack stand?
14    Q. Is the 50163 jack stand a four-ton jack stand?              14    A. No.
15         MR. ZAKRZEWSKI: Could I have the question in              15     Q. Did Shinn Fu have to approve the design of
16 English, please.                                                  16 this jack stand prior to its production?
17       (Record read by reporter.)                                  17       MR. ZAKRZEWSKI: Objection.
18       MR. ZAKRZEWSKI: Thank you.                                  18     THE WITNESS: No.
19       THE WITNESS: Yes, according to what I see                   19 BY MR. EDINBURGH:
20 here with my eyes.                                                20    Q. Was Shinn Fu involved with any warning labels
21 BY MR. EDINBURGH:                                                 21 or operator's manual which accompanied the sale of this
22    Q. And is it a ratchet-and-pawl-designed jack                  22 jack stand or placed on this model jack stand?
23 stand?                                                            23       MR. ZAKRZEWSKI: Objection.
24    A. Yes, according to the photos.                               24       You can answer.
25    Q. Is MVP Industries listed as the vendor or                   25       THE WITNESS: No.

                                                           Page 75                                                               Page 77
 1 agent with respect to the jack stand?                              1 BY MR. EDINBURGH:
 2    A. Yes, the supplier is MVP Hong Kong, that's                   2    Q. Other than receiving the test report, was
 3 correct.                                                           3 Shinn Fu involved in the testing of the 50163 jack
 4    Q. Does the first page of the attachment indicate               4 stand?
 5 that Sears is the direct vendor of this model jack                 5       MR. ZAKRZEWSKI: Objection.
 6 stand?                                                             6     THE WITNESS: No.
 7       INTERPRETER: The witness asked the                           7 BY MR. EDINBURGH:
 8 interpreter to repeat the question again. (Chinese                 8   Q. Did Shinn Fu have any role at all in the
 9 spoken.)                                                           9 manufacture of the 50163 jack stand?
10       THE WITNESS: I think Sears is the client.                   10    A. No.
11 The supplier is MVP.                                              11    Q. Did Shinn Fu have any role in the
12 BY MR. EDINBURGH:                                                 12 determination of the unit price of the jack stand that
13    Q. With respect to this model jack stand, MVP is 13 Sears paid MVP?
14 sending the test result to, among others, Shinn Fu  14       MR. ZAKRZEWSKI: Objection.
15 Company. Why was Shinn Fu Company on the list o:' 15         THE WITNESS: No.
16 addressees to receive this test report?                           16 BY MR. EDINBURGH:
17       INTERPRETER: The witness asked the                          17   Q. Is it Shinn Fu's understanding that the 50163
18 interpreter to repeat the question again. (Chinese                18 jack stand was manufactured by Weifu?
19 spoken.)                                                          19        INTERPRETER: The witness just asked the
20      THE WITNESS: It's because Shinn Fu                           20 interpreter to repeat the question again. (Chinese
21 Corporation is the largest shareholder of Shinn Fu                21 spoken.)
22 America. Since this e-mail was sent to Shinn Fu                   22     THE WITNESS: Yes.
23 America, it will be cc'd to Shinn Fu Corporation as               23 BY MR. EDINBURGH:
24 well.                                                             24   Q. And is it Shinn Fu's understanding that MVP
25          In addition, MVP has signed an agreement with 25 purchased the 50163 jack stand from Weifu to be exported

                                                                                                             20 (Pages 74 - 77)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 22 of 25


                                                      Page 78                                                           Page 80
 1 to Sears in the United States?                                 1 stands?
 2     A. Yes, Shinn Fu Corporation knows about that.             2    A. Yes, they know about this.
 3     Q. And did Shinn Fu Corporation play any role in           3    Q. And is Shinn Fu Corporation aware of the
 4 determining the price which MVP paid to Weifu for these        4 Pro-Lift brand of ratchet-and-pawl jack stands with
 5 jack stands?                                                   5 three-ton capacities and of four-ton capacities?
 6     A. No.                                                     6    A. Yes, they know that.
 7     Q. Did Shinn Fu Corporation hold any patents               7    Q. And does Shinn Fu Corporation have an
 8 concerning ratchet-and-pawl-designed jack stands?              8 understanding that the Pro-Lift four-ton capacity had a
 9        MR. ZAKRZEWSKl: Objection,                              9 designation by Pro-Lift as the T6904 jack stand?
10        THE WITNESS: No.                                       10        MR. EDINBURGH: Please advise the witness I'm
11 BY MR. EDINBURGH:                                             11 not referring to any particular document with that
12     Q. Did Shinn Fu Corporation provide to Shinn Fu           12 question.
13 America, at any time, any design drawings with respect        13        THE WITNESS: I think so.
14 to ratchet-and-pawl-designed jack stands?                     14 BY MR. EDINBURGH:
15        MR. ZAKRZEWSKl: Objection.                             15    Q. Did Shinn Fu Corporation provide — withdrawn.
16        THE WITNESS: The answer is no.                         16        Is it Shinn Fu Corporation's understanding
17 BY MR. EDINBURGH:                                             17 that the Pro-Lift brand ofjack stands was owned by
       Q. Did Shinn Fu Corporation, at any time, provide         18 Shinn Fu America?
19 Shinn Fu America with specifications for the manufacture      19    A. Yes.
20 of any ratchet-and-pawl-designed jack stands?                 20    Q. And did Shinn Fu Corporation provide Shinn Fu
21        MR. ZAKRZEWSKl: Objection.                             21 America with the design drawings and/or specifications
22        THE WITNESS: No.                                       22 for the Pro-Lift brand T6904 jack stand?
23 BY MR. EDINBURGH:                                             23    A. As I mentioned earlier, the answer is no.
24     Q. Did Shinn Fu provide SFA with any test                 24    Q. And did Shinn Fu Corporation provide Shinn Fu
25 requirements or test protocols with respect to                25 America with respect to the T6904 jack stand any
                                                       Page 79                                                            Page 81
 1 ratchet-and-pawl-designed jack stands?                         1   materials or manufacturing or assembly specifications?
 2        MR. ZAKRZEWSKl: Objection.                              2       A. No.
 3        THE WITNESS: No.                                        3       Q. And did Shinn Fu Corporation have any role at
 4 BY MR. EDINBURGH:                                              4   all in the language or content contained in the T6904
 5    Q. Did Shinn Fu America consult with Shinn Fu               5   operator's manual?
 6 Corporation in determining what ratchet-and-pawl jack          6       A. No.
 7 stands Shinn Fu America would sell?                            7       Q. Does Shinn Fu Corporation know who prepared
          MR. ZAKRZEWSKl: Objection.                              8   the operator's manual, who wrote the operator's manual
 9        THE WITNESS: No.                                        9   for the T6904 jack stand?
10 BY MR. EDINBURGH:                                             10           MR. ZAKRZEWSKl: Could I have the question
11    Q. Did Shinn Fu Corporation consult with Shinn Fu          11   again in English, please.
12 America in determining the price of ratchet-and-pawl          12           (Record read by reporter.)
13 jack stands sold by Shinn Fu America?                         13           MR. ZAKRZEWSKl: Objection.
14        MR. ZAKRZEWSKl: Objection.                             14           You can answer.
15        THE WITNESS: No.                                       15           THE WITNESS: I think they know that.
16 BY MR. EDINBURGH:                                             16   BY MR. EDINBURGH:
17     Q. Did Shinn Fu Corporation act as a broker,              17       Q. All right. Who was it?
18 agent or trader on behalf of Shinn Fu America to find         18           MR. ZAKRZEWSKl: Same objection.
19 customers who would purchase Shinn Fu America                 19           You can answer.
20 ratchet-and-pawl-designed jack stands?                        20           THE WITNESS: The client wrote that.
21        MR. ZAKRZEWSKl: Objection.                             21           MR. EDINBURGH: I'm sorry, I couldn't hear the
22        THE WITNESS: No.                                       22   answer.
23 BY MR. EDINBURGH:                                             23           INTERPRETER: "The client wrote that."
24     Q. Is Shinn Fu Corporation aware of the Pro-Lift          24   BY MR. EDINBURGH:
25 brand of do-it-yourself ratchet-and-pawl-designed jack        25       Q. And was the client for that jack stand Shinn

                                                                                                         21 (Pages 78-81)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 23 of 25


                                                            Page 82                                                            Page 84
 1 Fu America?                                                          1 through the list and identify them, if we could.
 2    A. Which model are you talking about?                             2       Who is Cally, C-a-l-l-y, Yeh, Y-e-h?
 3    Q. The question related to the T6904.                             3    A,   She's a shipping coordinator.
      A. It would be Shinn Fu America.                                  4    Q. And who is Renny, R-e-n-n-y, Liao, L-i-a-o?
 5    Q. And does Shinn Fu Corporation know who                         5    A. It's very likely that she is with sales.
 6 prepared, who wrote the operator's manual for the 50163              6    Q. And who is Christine Wang, W-a-n-g?
 7 jack stand?                                                          7    A. She's a sales manager.
          MR. ZAKRZEWSKI: Objection.                                          Q. And Angela Deng, D-e-n-g?
 9        THE WITNESS: The client wrote that.                           9    A. She's a sales assistant.
10 BY MR. EDINBURGH:                                                   10     Q. And Rose Cheng, C-h-e-n-g?
II    Q. And who is the client?                                        11     A. She's a sales assistant.
12    A. I think Sears.                                                12     Q. And, finally, Rita Lin, L-i-n?
13    Q. Did Shinn Fu Corporation have any role with                   13     A. She's also a sales assistant.
14 respect to any testing of the T6904 model jack stand?               14     Q. Okay. And do you know a Sara Sunderman, who
15        MR. ZAKRZEWSKI: Objection.                                   15 at one point in time worked for Shinn Fu America?
16        You can answer.                                              16     A. I've heard about her.
17        THE WITNESS: No.                                             17     Q. What is your understanding of what her
          MR. EDINBURGH: Can we lake a five-minute                     18 position was at Shinn Fu America at the time of this
19 break, and during that period, can the reporter print               19 e-mail in June of 2012?
20 out the exhibit that we earlier referred to.                        20     A. I think it's likely that she worked at HR,
21 (1:53 p.m.)                                                         21        MR. EDINBURGH: Likely she worked at?
22             (A break was taken.)                                    22        INTERPRETER: "HR," human resources.
23 (2:02 p.m.)                                                         23        MR. EDINBURGH: HR, meaning human resources?
24        (Exhibit 21 marked for identification.)                      24        INTERPRETER: Yes.
25        MR. EDINBURGH: While the witness is reading                  25 BY MR. EDINBURGH:
                                                             Page 83                                                             Page 85
 1   it. I'll just state, for the record, that this two-page            1      Q. And Ms. Sunderman writes back to Ms. Chang,
 2   exhibit has been marked by the defendants as                       2   "We have implemented a price increase for Steelman.
 3   "Confidential, Attorneys' Eyes Only," subject to a                 3   Please see the new price quote in cash and advise
 4   protective order. And we, of course, will fully abide              4   documents."
 5   by that order with respect to this document in all                 5          And I'd like you to just look at the second
 6   respects.                                                          6   page of this exhibit, which is the attachment of the
 7             THE WITNESS: I understand.                               7   Sunderman e-mail to Ms. Chang and the various other
 8   BY MR. EDINBURGH:                                                  8   individuals from Shinn Fu Corporation.
 9        Q. Mr. Chang, I'd like you to look at SFA 0343,               9      A. I see that.
10   and towards the bottom of this document, there's an               10      Q. Okay. And do you see that Shinn Fu Company is
11   e-mail from Tracy Chang to Sara Sunderman, and this               11   giving a confidential price quote to Steelman for
12   e-mail is dated June 19, 2012. And the e-mail reads:              12   several - well, for two types of jack stands, one of
13   "Dear Sara, please see the draft invoice of Steelman and          13   which is the four-ton heavy-duty jack stand?
14   confirm to us."                                                   14      A. I see that,
15             Mr. Chang, who is Tracy Chang, of Shinn Fu              15      Q. And do you see the terms and conditions.
16   Company — of Shinn Fu Corporation?                                16   below?
17        A. She works at the sales department of Shinn Fu             17      A. Yes, there are five of them.
18   Corporation.                                                      18      Q. Right. And I'm not going to ask you about all
19        Q. And I couldn't help but notice that she has               19   five, but you see No. 3 where it says "All prices quoted
20   the same last name as you do. Do you have any relation            20   above are for a minimum order of one full container,
21   to Ms. Chang?                                                     21   40,000 pounds"?
22        A. We have no relationship at all.                           22      A. Yes, I see that.
23        Q, And there are certain other Shinn Fu                      23      Q. And you see Item 5 of the terms and conditions
24   individuals who are listed, both in the e-mail and the            24   which says "Lead time, please contact Shinn Fu office.'
25   return e-mail from Sara Sunderman. I just want to go              25      A. Yes, I see that.

                                                                                                                22 (Pages 82 - 85)
                                                    Veritext Legal Solutions
212-267-6868                                          www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 24 of 25


                                                         Page 86                                                            Page 88
  1    Q. Mr. Chang, why, in June of 2012, was Shinn Fu                 1 (2:27 p.m.)
 2 Corporation obtaining for Shinn Fu America invoices from             2        MR. EDINBURGH: We have no further questions
 3 Steelman?                                                            3 of this witness, subject to any redirect by
 4        MR. ZAKRZEWSKI: Objection.                                    4 Mr. Zakrzewski.
 5        You can answer.                                               5        MR. ZAKRZEWSKI: Okay. Just a few questions.
 6        INTERPRETER: The witness asked the                            6 EXAMINATION BY MR. ZAKRZEWSKI:
 7 interpreter to repeat the question again. (Chinese                   7     Q. Following up on some questions that were asked
 8 spoken.)                                                             8 of you by Attorney Edinburgh, perhaps with some
 9        THE WITNESS: I think it should be a quotation                 9 different language.
10 of prices.                                                          10        Did Shinn Fu Corporation ever design Model
11        MR. EDINBURGH: Ms. Translator, I'm sorry, can                11 No. 50163 Craftsman jack stands?
12 you repeat the answer.                                              12        THE WITNESS: No.
13        INTERPRETER: The witness just said "I think                  13 BY MR. EDINBURGH:
14 it should be the quotation for prices, not invoices."               14     Q. Did Shinn Fu Corporation ever manufacture
15 BY MR. EDINBURGH:                                                   15 Craftsman Model No. 50163 jack stands?
16     Q. All right. I'll take that. I'll amend my                     16     A. No.
17 question as such.                                                   17     Q. Did Shinn Fu Corporation ever sell or
18        Why was Shinn Fu Corporation obtaining                       18 distribute Craftsman Model No. 50163 jack stands?
19 quotations for prices between Steelman and Shinn Fu                 19     A. No.
20 America?                                                            20     Q. Was Shinn Fu Corporation ever involved in
21        MR. ZAKRZEWSKI: Objection.                                   21 drafting or preparing the manual for Craftsman Model
22        THE WITNESS: It’s because this is a                          22 No. 50163 jack stands?
23 requirement for a special project to place an order,                23     A. No.
24 because they did not want to buy from Shinn Fu America.             24     Q. Was SFC, Shinn Fu Corporation, involved in
25 In that case, it would be getting the goods from the                25 drafting or preparing the warnings for Craftsman Model
                                                             Page 87                                                           Page 89
 1   warehouses. Therefore, they wanted to buy an entire                1   No. 50163 jack stands?
 2   container from Shinn Fu Corporation. Since there would             2      A. No.
 3   be a full container of goods, the price would be better.           3      Q. Was Shinn Fu Corporation involved in testing
 4   BY MR. EDINBURGH:                                                  4   Craftsman Model No. 50163 jack stands?
 5      Q. And among the goods that were being purchased                5      A. No.
 6   by Steelman from Shinn Fu Corporation was a four-ton               6      Q. Did Shinn Fu Corporation ever design Pro-Lift
 7   heavy-duty jack stand, correct?                                    7   Model No. T6904 jack stands?
            MR. ZAKRZEWSKI: Objection.                                  8      A. No.
 9          You can answer.                                             9      Q. Did Shinn Fu Corporation ever manufacture
10          THE WITNESS: Yes, that’s what I saw. That's                10   Pro-Lift Model No. T6904 jack stands?
11   correct.                                                          11      A. No.
12   BY MR. EDINBURGH:                                                 12      Q. Did Shinn Fu Corporation ever sell or
13      Q. I'm not going to put the pricing into the                   13   distribute Pro-Lift Model No. T6904 jack stands?
14   transcript, but the price for this jack stand is listed           14      A. No.
15   on the — on page 2 of this exhibit, is that correct?              15      Q. Was Shinn Fu Corporation ever involved in
16      A. Yes, it's been listed.                                      16   drafting or preparing the manuals for Pro-Lift Model
17      Q. All right. Thank you for this exhibit. We're                17   No. T6904 jack stands?
18   done.                                                             18      A. No.
19          MR. EDINBURGH: There may be a few e-mails                  19      Q. Was Shinn Fu Corporation involved in drafting
20   that have been marked over the last two days that                 20   or preparing the warnings for Pro-Lift Model No. T6904
21   include copies to Shinn Fu Corporation. Just bear with            21   jack stands?
22   me for a few minutes. I may show the witness one or               22      A. No.
23   more of them. Let's take a very short break, please.              23      Q. Was Shinn Fu Corporation involved in testing
24   (2:19 p.m.)                                                       24   Pro-Lift Model No. T6904 jack stands?
25               (A break was taken.)                                  25      A. No.

                                                                                                               23 (Pages 86 - 89)
                                                   Veritext Legal Solutions
212-267-6868                                         www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-8 Filed 10/11/18 Page 25 of 25


                                                         Page 90                                                           Page 92
 1      Q. Did Shinn Fu Corporation sell any products for         I              REPORTER’S      CERTIFICATE
 2   the do-it-yourself automotive service market in 2010?        2
                                                                    STATE OF CALIFORNIA                  )
 3      A. No.
                                                                  3                       ) ss
 4       Q. During the time that you were at Shinn Fu
                                                                    COUNTY OF SANTA BARBARA                     )
 5   Corporation, from 2008 to 2017, did Shinn Fu Corporation 4
 6   sell any products for the automotive service                 5        I, MARK McCLURE, CSR NO. 12203, a Certified
 7   do-it-yourself market?                                       6 Shorthand Reporter for the County of Santa Barbara,
 8       A. No.                                                   7 State of California, do hereby certify:
 9       Q. Did Shinn Fu Corporation sell any Craftsman           8        That, prior to being examined, the witness
10   brand products from 2008 to 2017?                            9 named    in the foregoing deposition was by me duly sworn
                                                                 10 to testify the truth, the whole truth, and nothing but
11       A. No.
                                                                 11 the truth;
12          MR. ZAKRZEWSKI: I have no further questions.
                                                                 12        That said deposition was taken down by me in
13          MR. EDfNBURGH: Just bear with me for a               13 stenotype at the time and place therein named, and
14   minute, Steve.                                              14 thereafter reduced to typewriting by computer-aided
15          Nothing further. We're done.                         15 transcription under my direction.
16         (The deposition concluded at 2:33 p.m.)               16        I further certify that I am not interested in
17                  -oOo-                                        17 the event of the action.
18                                                                         WITNESS my hand this 20th day of
19                                                                  19 April, 2018.
                                                                    20
20                                                                  21
21                                                                  22
22                                                                  23                   '/m'.
                                                                                       ■m-'i
23                                                                  24                ceraiiea snonnand Reporter
24                                                                                    State of California
25                                                                  25                CSR No. 12203
                                                          Page 91
 1            ACKNOWLEDGMENT OF DEPONENT
 2         I, CHANG CHING HE, do hereby certify
 3    that I have read the foregoing transcript of my
 4    testimony, and further certify that it is a true
 5    and accurate record of my testimony (with the
 6    exception of the corrections listed below):
 7    Page Line              Correction

 9
10
11
12
13
14
15
16
17
18
19
20
21
22 Signed under the pains and penalties of perjury
23 this      day of                      , 20___.
24


25
                                                                                                           24 (Pages 90 - 92)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                               516-608-2400
